EXHIBIT 10.3

SECOND AMENDMENT TO MULTI-TENANT OFFICE LEASE

This SECOND AMENDMENT TO MULTI-TENANT OFFICE LEASE (this “Second Amendment”)
dated for reference purposes only as of September 30, 2012, is entered into by
and between LBA REALTY FUND III - COMPANY VII, LLC, a Delaware limited liability
company (“Landlord”), and INPHI CORPORATION, a Delaware corporation (“Tenant”).

R E C I T A L S:

A. Pursuant to that certain Multi-Tenant Office Lease (FSG) dated June 4, 2010
(the “Original Lease”), by and between Landlord and Tenant, as amended by that
certain First Amendment to Multi-Tenant Office Lease dated March 7, 2011 (“First
Amendment”) (the Original Lease, as amended by the First Amendment, is referred
to herein as the “Lease”), Tenant currently leases from Landlord those certain
premises commonly known as Suite 100 containing approximately 29,090 rentable
square feet (the “Current Premises”) within the “Building” located at 112 South
Lakeview Canyon Road, Westlake Village, California.

B. The Lease by its terms shall expire on December 31, 2016 (“Prior Expiration
Date”), and the parties desire to extend the Term of the Lease on the following
terms and conditions.

C. The parties desire to amend the Lease in order to provide, among other
things, for Tenant to expand the Current Premises, and to extend the term of the
Lease upon the terms and conditions set forth below.

D. Capitalized terms not defined herein have the meanings given to such terms in
the Lease.

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements contained in this Second Amendment and other good and valuable
consideration, the receipt and sufficiency of such are hereby acknowledged,
Landlord and Tenant hereby agree as follows:

A G R E E M E N T:

1. Expansion of Premises. Tenant hereby agrees to lease from Landlord, and
Landlord hereby agrees to lease to Tenant, (i) those certain premises commonly
known as Suite 180 containing approximately 10,905 rentable square feet as shown
on Exhibit A attached hereto (the “Expansion Space A”), and (ii) those certain
premises containing approximately 527 rentable square feet as shown on Exhibit A
attached hereto (the “Expansion Space B”), on the terms and conditions
hereinafter set forth. Expansion Space A and Expansion Space B are sometimes
referred to herein, collectively, as the “Expansion Space.” As of the Expansion
Space Commencement Date (as defined in Section 2 below), Exhibit A attached
hereto showing the Expansion Space is hereby incorporated into and made a part
of the Lease, and all references in the Lease to the defined term “Premises”
shall mean and refer to the Current Premises plus the

 

/s/JE

-1-



--------------------------------------------------------------------------------

Expansion Space. Tenant’s use and occupancy of the Expansion Space shall be in
accordance with all of the terms and conditions of the Lease, as amended by this
Second Amendment (the “Amended Lease”).

2. Term. The Term of the Lease shall be modified as follows (the “Modified
Term”):(i) as to the Expansion Space, the Term of the Lease shall be for a sixty
(60) month period commencing on January 1, 2013 (“Expansion Space Commencement
Date”), (ii) as to the Current Premises, the Term of the Lease shall be extended
for a twelve (12) month period commencing on January 1, 2017, and (iii) as to
both the Current Premises and the Expansion Space, the Term of the Lease shall
expire on December 31, 2017 (the “Modified Expiration Date”).

3. Early Access. So long as Landlord has received from Tenant certificates
reasonably satisfactory to Landlord evidencing the insurance required to be
carried by Tenant under the Amended Lease, Landlord shall deliver possession of
the Expansion Space to Tenant no later than the next business day following the
full execution and delivery of this Second Amendment. Tenant’s use and occupancy
of the Premises prior to the Expansion Space Commencement Date (the “Early
Access Period”) shall be for the purposes of constructing the “Tenant’s Work”
(as defined in Exhibit B attached hereto) and installing Tenant’s furniture,
fixtures, equipment and cabling in the Expansion Space and shall be subject to
all terms and conditions of this Amended Lease; provided, however, that except
as set forth in Section 4 below, Tenant shall not be obligated to pay Rent,
Operating Expenses, Taxes, Insurance Costs and Utilities Costs for the Expansion
Space during the Early Access Period until the Expansion Space Commencement Date
unless Tenant commences to conduct business in the Expansion Space prior to the
Expansion Space Commencement Date.

4. Monthly Base Rent for the Expansion Space. Prior to the Expansion Space
Commencement Date, Tenant shall pay Monthly Base Rent for the Current Premises
pursuant to the terms of the Lease. Notwithstanding anything in the Lease to the
contrary, effective as of the Expansion Space Commencement Date and continuing
for the duration of the Modified Term, subject to Section 6 below, Tenant shall
pay Monthly Base Rent for the Expansion Space to Landlord in accordance with the
following schedules:

 

Months or Period*

   Suite 180
(Expansion  Space A)
Monthly Base Rent**  

1/1/13 – 12/31/13

   $ 24,536.25 ($2.25/RSF ) 

1/1/14 – 12/31/14

   $ 25,272.34 ($2.32/RSF ) 

1/1/15 – 12/31/15

   $ 26,030.51 ($2.39/RSF ) 

1/1/16 – 12/31/16

   $ 26,811.42 ($2.46/RSF ) 

1/1/17 – 12/31/17

   $ 27,615.77 ($2.53/RSF ) 

 

/s/JE

-2-



--------------------------------------------------------------------------------

Months or Period*

   Expansion Space B
Monthly  Base Rent**  

1/1/13 – 12/31/13

   $ 948.60 ($1.80/RSF ) 

1/1/14 – 12/31/14

   $ 977.06 ($1.85/RSF ) 

1/1/15 – 12/31/15

   $ 1,006.37 ($1.91/RSF ) 

1/1/16 – 12/31/16

   $ 1,036.56 ($1.97/RSF ) 

1/1/17 – 12/31/17

   $ 1,067.66 (2.03/RSF ) 

 

* Months are measured from the Expansion Space Commencement Date. If Tenant
commences to conduct business from the Expansion Space prior to the Expansion
Space Commencement Date, Tenant shall pay Monthly Base Rent for the Expansion
Space equal to $2,865.50 ($0.25 per rentable square foot) until the Expansion
Space Commencement Date.

** Commencing on the first anniversary of the Expansion Space Commencement Date
and each anniversary of the Expansion Space Commencement Date thereafter during
the Modified Term, Monthly Base Rent payable for the Expansion Space shall
increase by three percent (3%) per annum in accordance with the schedules set
forth above.

5. Monthly Base Rent for the Current Premises. Up to and including the Prior
Expiration Date, Tenant shall pay Monthly Base Rent for the Current Premises
pursuant to the terms of the Lease. Notwithstanding anything in the Lease to the
contrary, effective as of January 1, 2017 and continuing for the duration of the
Modified Term, the Monthly Base Rent for the Current Premises payable by Tenant
shall increase by three percent (3%) over the then-current Monthly Base Rent
payable by Tenant in accordance with the following schedule:

 

Months or Period

   Monthly Base Rent  

1/1/17 – 12/31/17

   $ 66,034.30 ($2.27/RSF ) 

6. Rent Abatement. Provided Tenant is not in default under this Lease beyond any
applicable notice and cure period, Landlord hereby agrees to (i) abate in full
Tenant’s obligation to pay Monthly Base Rent for Expansion Space A during months
one (1) through seven (7) of the Modified Term (i.e., January 1, 2013 – July 31,
2013, during which period, Monthly Base Rent for Expansion Space A shall be
$0.00) commencing on the Expansion Space Commencement Date, (ii) abate by fifty
percent (50%) Tenant’s obligation to pay Monthly Base Rent for Expansion Space A
during the month of August 2013, and Monthly Base Rent for Expansion Space A
shall be $12,268.13 for such month, (iii) abate in full Tenant’s obligation to
pay Monthly Base Rent for Expansion Space B during months one (1) through four
(4) of the Modified Term (i.e., January 1, 2013 – April 30, 2013, during which
period, Monthly Base Rent for Expansion Space B shall be $0.00) commencing on
the Expansion Space Commencement

 

/s/JE

-3-



--------------------------------------------------------------------------------

Date, (iv) abate by fifty percent (50%) Tenant’s obligation to pay Monthly Base
Rent for Expansion Space B during the month of May 2013, and Monthly Base Rent
for Expansion B shall be $474.30 for such month, and (v) abate in full Tenant’s
obligation to pay Monthly Base Rent for the Current Premises during the month of
December 2012, and Monthly Base Rent for the Current Premises shall be $0.00 for
such month. During such abatement periods, Tenant will still be responsible for
the payment of all other monetary obligations under the Lease.

7. Permitted Use. The Permitted Use for the Expansion Space shall be asset forth
in Section 1.10 of the Lease.

8. Tenant’s Percentage and Base Year. For purposes of calculating Tenant’s
obligation to pay Excess Expenses, Excess Taxes, Excess Insurance Costs and
Excess Utilities Costs for the Expansion Space, “Tenant’s Percentage” with
respect to Expansion Space A and Expansion Space B shall be 4.2% and 0.2%,
respectively, and the “Base Year” with respect to Expansion Space A and
Expansion Space B only shall be 2013. Tenant shall continue to pay Additional
Rent with respect to the Current Premises in accordance with the terms of the
Lease and the Base Year for the Current Premises shall remain as 2011.

9. Condition of the Current Premises. Tenant acknowledges that it is presently
in possession of the Current Premises and is fully aware of the condition of the
Current Premises. Tenant acknowledges that Landlord shall not be obligated to
refurbish or improve the Current Premises in any manner whatsoever or to
otherwise provide funds for the improvement of the Current Premises in
conjunction with the Modified Term. Tenant further acknowledges that except as
expressly provided in the Lease or this Amendment, neither Landlord nor any
agent of Landlord has made any representation or warranty regarding the
condition of the Current Premises, the improvements, refurbishments, or
alterations therein, or the Building or with respect to the functionality
thereof or the suitability of any of the foregoing for the conduct of Tenant’s
business and that all representations and warranties of Landlord, if any, are as
set forth in the Lease.

10. Condition of the Expansion Space. Tenant acknowledges that it has been given
the opportunity to inspect the condition of the Expansion Space and the Storage
Space. Tenant further acknowledges that except as otherwise expressly set forth
herein, Landlord shall not be obligated to refurbish or improve the Expansion
Space in any manner whatsoever or to otherwise provide funds for the improvement
of the Expansion Space in conjunction with the Modified Term, and Tenant hereby
accepts the Expansion Space “AS-IS” subject to any Landlord’s obligations to
maintain or repair the Premises set forth in the Lease. Tenant further
acknowledges that except as expressly provided in the Lease and this Second
Amendment, neither Landlord nor any agent of Landlord has made any
representation or warranty regarding the condition of the Expansion Space, the
improvements, refurbishments, or alterations therein, or the Building or with
respect to the functionality thereof or the suitability of any of the foregoing
for the conduct of Tenant’s business and that all representations and warranties
of Landlord, if any, are as set forth in the Lease and this Second Amendment.
Tenant shall, using Building standard materials, finishes and specifications
and/or materials, finishes and specifications that are comparable in quality to
those located in the Current Premises, perform the Tenant’s Work, as further
described in the Work Letter attached hereto as Exhibit B. For Expansion Space A
only, Landlord hereby grants to Tenant an allowance of up to $283,530.00

 

/s/JE

-4-



--------------------------------------------------------------------------------

($26.00 per rentable square foot of Expansion Space A) (the “Allowance”), to be
applied as provided in the Work Letter. Notwithstanding the foregoing, Landlord
shall deliver the Expansion Space to Tenant (i) in compliance with all
applicable building, safety and other applicable laws, codes and regulations,
including the ADA (which may, if required by applicable governmental authority,
include seismic retrofit above the ceiling, and any fire line safety
requirements), (ii) in broom clean condition, and (iii) with all the Building
systems servicing the Expansion Space in good working order. Further, Landlord,
at Landlord’s cost and separate from the Allowance, shall be responsible for
(i) any work related to the existing raised floor in the Expansion Premises
required to comply with applicable laws, code or regulation, and (ii) separating
the electrical and HVAC systems servicing the Expansion Space from the existing
electrical and HVAC systems servicing the remainder of Suite 180 leased to
General Dynamics. Landlord shall identify for Tenant and Tenant’s contractor any
existing cabling that shall not be removed from the Expansion Space. Subject to
the foregoing, Tenant shall, at Tenant’s cost, be responsible for removal of
existing cabling. Landlord, at Landlord’s cost and separate from the Allowance,
shall be responsible for providing a code approved exit path, if required by
applicable governmental authority, from the General Dynamics space that does not
interfere with the use of the Expansion Space. Landlord, in addition to and
separate from the Allowance, shall be responsible for any costs associated with
(x) any work required by a governmental agency outside the Premises and in the
Building common areas (including restrooms) in order to comply with any laws and
codes prior to the Expansion Space Commencement Date, and (y) any latent defects
in the Building systems. Landlord, at Landlord’s cost, shall construct in
Expansion Space B an enclosure around the existing conduit tray that will have
secure access for Landlord when needed, subject to 24-hour prior notice to
Tenant, and secure the existing door located in Expansion Space B.

11. Storage Space. Landlord hereby grants to Tenant a license (the “Storage
License”) to use that certain storage space containing approximately 1,247
rentable square feet located on the second floor of the Building located within
Suite 240 as shown on Exhibit A-1 attached hereto (the “Storage Space”) in
accordance with the terms of this Section 11 and the Amended Lease. Tenant shall
use the Storage Space only for storage incidental to its occupancy of the
Premises and for no other use or purpose. The term of the Storage License (the
“License Term”) shall be month-to-month, commencing on the date which is thirty
(30) days following Landlord’s delivery of possession of the Storage Space to
Tenant (the “Storage Space Commencement Date”) and expiring on the date that is
sixty (60) days after delivery of written notice of termination of the License
from Landlord or Tenant to the other, but in no event later than the expiration
of the Modified Term. Commencing on the Storage Space Commencement Date, Tenant
shall pay a license fee for the Storage Space in the amount of $623.50 ($0.50
per rental square foot per month) (the “License Fee”) for the first twelve
(12) months following the Storage Space Commencement Date. Commencing on the
first anniversary of the Storage Space Commencement Date on each anniversary of
the Storage Space Commencement Date thereafter, the License Fee shall increase
by three percent (3%) per annum. The License Fee shall be paid by Tenant to
Landlord as Additional Rent concurrently with each monthly installment of
Monthly Base Rent under the Lease. In addition to the License Fee, commencing on
the Storage Space Commencement Date, Tenant shall pay to Landlord, as Additional
Rent with respect to the Storage Space during the License Term: (a) 0.48% of the
Operating Expenses in excess of the Operating Expenses for the Base Year;
(b) 0.48% of the Taxes in excess of the Taxes for the Base Year; (c) 0.48% of
the Insurance Costs in excess of the Insurance Costs for the Base Year;

 

/s/JE

-5-



--------------------------------------------------------------------------------

and (d) 0.48% of the Utilities Costs in excess of Utilities Costs for the Base
Year. For purposes of this Section 11, the Base Year shall be 2013 for the
Storage Space. Landlord shall deliver the Storage Space to Tenant in its “AS-IS”
condition (subject to any Landlord’s obligations to maintain and repair the
Premises under the Lease and provided that all Building systems servicing the
Storage Space shall be in good working order and condition), the next business
day following the full execution of this Second Amendment, provided Tenant has
furnished to Landlord certificates and/or other evidence satisfactory to
Landlord of the insurance that Tenant is required to carry hereunder. All of the
other terms and provisions of the Lease that apply to the Premises shall apply
to the Storage Space.

12. Prepaid Rent, Security Deposit and Letter of Credit. Tenant has previously
deposited a Security Deposit in the amount of $215,266.00 (“Existing Security
Deposit”), consisting of a cash security deposit in the amount of $63,998.00,
and a Letter of Credit in the amount of $151,268.00, as security for the full
and faithful performance by Tenant of the terms, covenants and conditions of the
Amended Lease to be performed by Tenant, as provided in Article 6 of the Lease.
Concurrently with Tenant’s delivery of an executed Second Amendment, Tenant
shall deliver (i) a check in the amount of $25,964.85 which represents the first
month’s Monthly Base Rent and License Fee for the Expansion Space and the
Storage Space, respectively, and (ii) an additional security deposit in the
amount of $28,683.43 (the “Additional Security Deposit”), as security for the
full and faithful performance by Tenant of the terms, covenants and conditions
of the Amended Lease to be performed by Tenant, as provided in Article 6 of the
Lease. The Additional Security Deposit shall be added to the Existing Security
Deposit so that the total Security Deposit held by Landlord pursuant to the
terms of the Lease shall be $243.949.43. The term “Security Deposit,” as used in
the Amended Lease, shall mean, collectively, the Existing Security Deposit and
the Additional Security Deposit.

13. Parking. Prior to the Expansion Space Commencement Date, Tenant shall
continue to have the right to use the parking spaces for the Current Premises as
set forth in the Lease. As of the Expansion Space Commencement Date, Tenant
shall have the right to use up to four (4) unreserved parking space per 1,000
rentable square feet leased for Expansion Space A (i.e., an additional
forty-three (43) spaces), free of charge, subject to the terms of the Amended
Lease (the “Expansion Space Parking”). Landlord shall provide, and mark as
“reserved” for Tenant’s exclusive use, from the Expansion Space Parking, three
(3) reserved parking spaces for use by Tenant’s visitors and/or employees in the
locations shown in Exhibit C hereto.

14. Additional Amenities. The following is hereby added to the end of
Section 1.29 of the Lease: “Tenant acknowledges and agrees that there is a
one-time administrative fee of $25 per key card per employee for access to the
Gym in connection with any new key cards requested and received by Tenant
following the full execution and delivery of this Second Amendment.”

15. Authority. Each signatory of this Second Amendment on behalf of each of
Landlord and Tenant represents hereby that he or she has the authority to
execute and deliver the same on behalf of the party hereto for which such
signatory is acting.

16. Broker. Tenant and Landlord represent and warrant to each other that, other
than NAI Capital, Inc. (“Landlord’s Broker”), representing Landlord, and Cresa
Partners (“Tenant’s

 

/s/JE

-6-



--------------------------------------------------------------------------------

Broker”), representing Tenant, no broker, agent or finder, negotiated or was
instrumental in negotiating or consummating this Second Amendment. Landlord
shall pay a real estate brokerage commission to Landlord’s Broker and Tenant’s
Broker pursuant to the terms of a separate agreement. Tenant further agrees to
defend, indemnify and hold harmless Landlord from and against any claim for
commission or finder’s fee by any person or entity other than Tenant’s Broker
who claims or alleges that they were retained or engaged by Tenant or at the
request of Tenant in connection with this Second Amendment. Landlord further
agrees to defend, indemnify and hold harmless Tenant from and against any claim
for commission or finder’s fee by any person or entity other than Landlord’s
Broker who claims or alleges that they were retained or engaged by Landlord or
at the request of Landlord in connection with this Second Amendment.

17. No Other Modification. Landlord and Tenant agree that except as otherwise
specifically modified in this Second Amendment, the Lease has not been modified,
supplemented, amended, or otherwise changed in any way and the Lease remains in
full force and effect between the parties hereto as modified by this Second
Amendment. To the extent of any inconsistency between the terms and conditions
of the Lease and the terms and conditions of this Second Amendment, the terms
and conditions of this Second Amendment shall apply and govern the parties. This
Second Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which, together, shall constitute one and the same
instrument.

[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 

/s/JE

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date set forth above.

Tenant:

 

INPHI CORPORATION,

a Delaware corporation

By:  

/s/ John S. Edmunds

Name:  

John S. Edmunds

Its:  

CFO

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

/s/JE

-8-



--------------------------------------------------------------------------------

Landlord:

LBA REALTY FUND III-COMPANY VII, LLC,

a Delaware limited liability company

By:  

LBA Realty Fund III, L.P.,

a Delaware limited partnership,

its sole Member and Manager

  By:  

LBA Management Company III, LLC,

a Delaware limited liability company,

its General Partner

    By:  

LBA Realty LLC,

a Delaware limited liability company,

its Manager

      By:  

LBA Inc.,

a California corporation,

its Managing Member

        By:  

/s/ Steven R. Briggs

        Name:  

Steven R. Briggs

        Title:  

Authorized Signatory

         

For LBA Office Use Only: Prepared & Reviewed by: /s/
LBA                                        

 

/s/JE

-9-



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE AND STORAGE SPACE

EXPANSION SPACE A

 

LOGO [g398441img079.jpg]

 

/s/JE

EXHIBIT A

-1-



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE AND STORAGE SPACE (cont.)

 

EXPANSION SPACE B

 

LOGO [g398441img080.jpg]

 

/s/JE

-2-



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE AND STORAGE SPACE (cont.)

 

STORAGE SPACE

 

LOGO [g398441img081.jpg]

 

/s/JE

-3-



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER

[TENANT BUILD W/ALLOWANCE]

1. TENANT IMPROVEMENTS. Defined terms which are used in this Work Letter without
definition have the meanings given to them in the Lease. As used in this Work
Letter, the term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s
Work” means those items of general tenant improvement construction shown on the
Final Plans (described in Section 4 below), more particularly described in
Section 5 below, including those improvements to be located in the Expansion
Space and/or the Current Premises. Tenant shall use commercially reasonable
efforts to substantially complete the Tenant Improvements on or before
January 1, 2013, subject to Landlord Delay (as defined below) and Force Majeure.

2. WORK SCHEDULE. Prior to commencing construction, Tenant will deliver to
Landlord, for Landlord’s review and approval, a schedule (“Work Schedule”),
which will set forth the timetable for the planning and completion of the
installation of the Tenant Improvements.

3. CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Work Letter: Mike DeArmey.

Tenant hereby appoints the following person(s) as Tenant’s representatives
(collectively “Tenant’s Representative”) to act for Tenant in all matters
covered by this Work Letter: John Edmunds and Marilyn Passanante of Inphi
Corporation. Furthermore, Tenant reserves the right to appoint a project manager
to be engaged by Tenant as an additional Tenant Representative.

All communications with respect to the matters covered by this Work Letter are
to be made to Landlord’s Representative or Tenant’s Representative, as the case
may be, in writing in compliance with the notice provisions of the Lease. Either
party may change its representative under this Work Letter at any time by
written notice to the other party in compliance with the notice provisions of
the Lease.

4. TENANT IMPROVEMENT PLANS.

(a) Preparation of Space Plans. Tenant shall prepare a preliminary space plan
depicting the layout and the Tenant Improvements for the Expansion Space which
shall be submitted to Landlord for Landlord’s approval (the “Space Plans”),
which approval shall not unreasonably withheld, conditioned or delayed;
provided, however, so long as (i) the Space Plans are substantially consistent
with the type of improvements located in the Current Premises (the “Current
Premises Improvements”), (ii) the Tenant Improvements do not involve structural
or exterior modifications of the Expansion Space, (iii) the Tenant Improvements
do not adversely affect the Building structure, systems, utilities, common area
or other tenants of the Building, and (iv) the Tenant Improvements depicted in
the Space Plans comply with the terms of Section 4(c) of this Exhibit B below.
Landlord shall approve or reasonably disapprove the Space

 

/s/JE                    

EXHIBIT B

-1-



--------------------------------------------------------------------------------

Plans within five (5) business days following Landlord’s receipt of said Space
Plans. If Landlord fails to respond within such five (5) business-day period,
Landlord shall be deemed to have approved the Space Plans.

(b) Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant’s architect and engineer, as
necessary, will prepare complete architectural plans, drawings and
specifications and complete engineered mechanical, structural and electrical
working drawings for all of the Tenant Improvements for the Expansion Space
(collectively, the “Final Plans”). The Final Plans will show (a) the subdivision
(including partitions and walls), layout, lighting, finish and decoration work
(including carpeting and other floor coverings) for the Expansion Space; (b) all
internal and external communications and utility facilities which will require
conduiting or other improvements from the base Building shell work and/or within
common areas; and (c) all other specifications for the Tenant Improvements for
the Expansion Space. The Final Plans will be submitted to Landlord for approval
to confirm that they are consistent with the Space Plans. Landlord shall approve
or reasonably disapprove the Final Plans (or revisions thereto, if Landlord has
previously requested revisions) within five (5) business days following
Landlord’s receipt of the Final Plans. If Landlord reasonably disapproves any
aspect of the Final Plans based on any inconsistency with the Space Plans,
Landlord agrees to advise Tenant in writing of such disapproval and the reasons
therefor. In accordance with the Work Schedule, Tenant will then cause Tenant’s
architect and/or engineer to redesign the Final Plans incorporating the
revisions reasonably requested by Landlord so as to make the Final Plans
consistent with the Space Plans.

(c) Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
“Standards”), a copy of which Standards have been delivered to Tenant pursuant
to Exhibit C of the Lease, then compatible with and of at least equal quality as
the Standards and reasonably approved by Landlord or of similar or comparable
nature as the Current Premises Improvements; (iii) comply with all applicable
laws, ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; (iv) not require
Building service beyond the level specified in the Lease and will not overload
the Building floors (unless properly reinforced by Tenant as part of the Tenant
Improvements); and (v) be of a nature and quality consistent with the overall
objectives of Landlord for the Building, as reasonably determined by Landlord.

(d) Submittal of Final Plans. Once approved by Landlord and Tenant, Tenant’s
architect or contractor will submit the Final Plans to the appropriate
governmental agencies for plan checking and the issuance of a building permit.
Tenant’s architect, with Landlord’s cooperation, will make any changes to the
Final Plans which are requested by the applicable governmental authorities to
obtain the building permit. After approval of the Final Plans no further changes
may be made without the prior written approval of both Landlord and Tenant, and
then only after agreement by Tenant to pay any excess costs resulting from the
design and/or construction of such changes, if any.

 

/s/JE                    

EXHIBIT B

-2-



--------------------------------------------------------------------------------

(e) Changes to Shell of Building. If the Final Plans or any amendment thereof or
supplement thereto shall require changes in the Building shell (to the extent
such changes are not required as a result of any existing violation of law or
any existing latent or patent defect, or any Landlord’s obligation under
Section 10 of the Second Amendment), the increased cost of the Building shell
work caused by such changes will be paid for by Tenant or charged against the
“Allowance” with Tenant’s review and written authorization, as described in
Section 5 below.

(f) Work Cost Estimate and Statement. Prior to the commencement of construction
of any of the Tenant Improvements shown on the Final Plans, Tenant will submit
to Landlord a written estimate of the cost to complete the Tenant Improvement
Work, which written estimate will be based on the Final Plans taking into
account any modifications which may be required to reflect changes in the Final
Plans required by the City or County in which the Premises are located (the
“Work Cost Estimate”). If the total costs reflected in the Work Cost Estimate or
the total actual costs of Tenant’s Work exceed the Allowance described in
Section 5 below, Tenant agrees to pay such excess.

5. PAYMENT FOR THE TENANT IMPROVEMENTS.

(a) Allowance. Landlord hereby grants to Tenant an Allowance as referenced in
Section 10 of the Second Amendment. The Allowance is to be used only for:

(i) Payment of the cost of preparing the Space Plans and the Final Plans,
including any Space Plans and Final Plans which may include certain work in the
Current Premises, including mechanical, electrical, plumbing and structural
drawings and of all other aspects necessary to complete the Final Plans, project
management fees and fees and charges for other consultants or engineers.

(ii) The payment of plan check, permit and license fees relating to construction
of the Tenant Improvements.

(iii) Construction of the Tenant Improvements, including, without limitation,
the following:

(aa) Installation within the Expansion Space and/or Current Premises of all
partitioning, doors, floor coverings, ceilings, wall coverings and painting,
millwork and similar items;

(bb) All electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Expansion Space and/or Current Premises;

(cc) The furnishing and installation of all duct work, terminal boxes, diffusers
and accessories necessary for the heating, ventilation and air conditioning
systems within the Expansion Space and/or Current Premises, including the cost
of meter and key control for after-hour air conditioning;

(dd) Any additional improvements to the Expansion Space and/or Current Premises
required for Tenant’s use of the Expansion Space and/or Current Premises
including, but not limited to, odor control, special heating, ventilation and
air conditioning, noise or vibration control or other special systems or
improvements;

 

/s/JE                    

EXHIBIT B

-3-



--------------------------------------------------------------------------------

(ee) All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Expansion Space and/or Current Premises;

(ff) All plumbing, fixtures, pipes and accessories necessary for the Expansion
Space and/or Current Premises;

(gg) Testing and inspection costs;

(hh) Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements;

(ii) The cost of any changes in the base Building when such changes are required
by the Final Plans (including if such changes are due to the fact that such work
is prepared on an unoccupied basis), such cost to include all direct
architectural and/or engineering fees and expenses incurred in connection
therewith;

(jj) The cost of any changes to the Final Plans or Tenant Improvements required
by all applicable building codes;

(kk) Payment of the fees of the architect and engineer and fees of Tenant’s
consultants for project management, plan check expeditor and other engineers
and/or consultants; and

(ll) Voice, data communication, audio visual, and security cabling costs.

(iv) All costs incurred by Landlord for construction of elements of the Tenant
Improvements in the Expansion Space and/or Current Premises, which construction
was performed by Landlord prior to the execution of this Lease by Landlord and
Tenant and which construction is for the benefit of tenants and is customarily
performed by Landlord prior the execution of leases for space in the Building
for reasons of economics (examples of such construction would include, but not
be limited to, the extension of mechanical [including heating, ventilating and
air conditioning systems] and electrical distribution systems outside of the
core of the Building, wall construction, column enclosures and painting outside
of the core of the Building, ceiling hanger wires and window treatment).

In addition, Tenant, as part of the Allowance and the Tenant Improvements, and
subject to Landlord’s approval, which shall not be unreasonably withheld,
conditioned or delayed (which shall include but not limited to location,
structural design, design control, etc.) and approval by the City of Thousand
Oaks and any other governmental authorities having jurisdiction thereon, shall
have right to (a) create an opening(s) from the Current Premises into Expansion
Space B by partially or entirely removing the existing walls that separate the
Current Premises from the Expansion Space B, (b) replace the existing nitrogen
tanks with a nitrogen generator to be located in the same electrical room,
including any necessary ventilation as required by code and required conduits
and/or connections for such nitrogen generator, and (c) install a double door

 

/s/JE                    

EXHIBIT B

-4-



--------------------------------------------------------------------------------

entry into Expansion Space A off the Building’s main lobby in a location
reasonably determined by Landlord. Tenant shall have the right to install
additional HVAC equipment, if required for Tenant’s use of the Expansion Space,
similar to the existing HVAC equipment that serves the Current Premises, subject
to Landlord’s prior written consent, which shall not be unreasonably withheld.
Landlord shall have the right to reasonably approve, among other things, the
type (including manufacturer, model and warranty), size, location, and screening
of such additional HVAC Equipment. Tenant may connect the HVAC distribution
system in the Expansion Space to the HVAC equipment that serves the Current
Premises or any new equipment installed by Tenant in the Tenant’s Expansion
Space Equipment Area to serve the Expansion Space, subject to applicable code
and governmental approval, and Landlord’s prior written consent, which shall not
be unreasonably withheld.

(b) Changes. Any material changes to the Final Plans shall be subject to
Landlord’s prior approval, and shall be approved by Landlord and Tenant in the
manner set forth in Section 4 above of this Work Letter. Tenant shall be solely
responsible for any additional costs associated with such Tenant-initiated
changes to the extent the cost of the Tenant Improvements exceed the Allowance.

(c) Governmental Cost Increases. If increases in the cost of the Tenant
Improvements are due to requirements of any governmental agency triggered solely
by the Tenant Improvements (as opposed to any failure of the Expansion Space,
the Common Areas of the Project or any of Landlord’s Work to comply with
applicable Laws including applicable building codes and ADA, or due to an
obligation of Landlord pursuant to Section 10 of this Second Amendment), Tenant
shall be solely responsible for such additional costs; provided, however, that
Landlord will first apply toward any such increase any remaining balance of the
Allowance.

(d) Unused Allowance Amounts. Provided Tenant is not in default under the Lease
beyond applicable notice and cure periods, any unused portion of the Allowance
upon completing of the Tenant Improvements (the “Excess Allowance”) may be
applied against Rent next due from Tenant to Landlord, and/or payment of
Tenant’s telecommunications cabling, supplemental security system, furniture,
fixtures and equipment, signage and moving costs, until exhausted (the “Applied
Allowance”); provided, however, Tenant shall deliver documentation of such costs
and Tenant’s payment therefor prior to Landlord’s disbursement of any Excess
Allowance.

(e) Disbursement of the Allowance. Provided Tenant is not in default following
the giving of notice and passage of any applicable cure period under the Lease
or this Work Letter, Landlord shall disburse the Allowance to Tenant to
reimburse Tenant for the actual construction costs which Tenant incurs in
connection with the construction of the Tenant Improvements on a monthly basis
as to the portion of the Tenant’s Work completed and for which Evidence of
Completion and Payment has been received by Landlord. The appropriate portion of
the Allowance shall be disbursed to Tenant only within fifteen (15) days after
the satisfaction of the following conditions to disbursement (the “Evidence of
Completion and Payment”):

(A) Tenant has delivered to Landlord a draw request (“Draw Request”) in the form
attached hereto as Exhibit B-1 with respect to the Improvements specifying that
the requisite portion of Tenant’s Work has been completed, together with
invoices, receipts and bills evidencing the costs and expenses set forth in such
Draw Request and evidence

 

/s/JE                    

EXHIBIT B

-5-



--------------------------------------------------------------------------------

of payment by Tenant for all costs which are payable in connection with such
Tenant’s Work covered by the Draw Request The Draw Request shall constitute a
representation by Tenant that the Tenant’s Work identified therein has been
completed in a good and workmanlike manner and in accordance with the Final
Plans and the Work Schedule and has been paid for;

(B) Tenant’s Representative or the project manager has certified to Landlord
that the Tenant Improvements have been completed to the level indicated in the
Draw Request in accordance with the Final Plans and in a good and workmanlike
manner;

(C) Tenant has delivered to Landlord such other evidence of Tenant’s payment of
the general contractor and subcontractors for the portions of Tenant’s Work
covered by the Draw Request and the absence of any liens generated by such
portions of the Tenant’s Work as may be required by Landlord (i.e., either
unconditional lien releases in accordance with California Civil Code
Section 3262 or release bond(s) in accordance with California Civil Code
Sections 3143 and 3171); provided, however, for the initial Draw Request for
Tenant’s Work covered by such Draw Request, only conditional releases from
Tenant’s contractor and subcontractors shall be request, and all subsequent Draw
Requests will include conditional releases for that Draw Request and
unconditional releases for the portion of Tenant’s Work for which disbursement
was made pursuant to the previous Draw Request;

(D) Landlord or Landlord’s architect or construction representative has
inspected the Tenant Improvements and reasonably determined that the portion of
Tenant’s Work covered by the Draw Request has been completed in a good and
workmanlike manner;

(iv) The final disbursement of the balance of the Allowance shall be disbursed
to Tenant within fifteen (15) days after Landlord has received Evidence of
Completion and Payment as to all of Tenant’s Work as provided hereinabove and
the following conditions have been satisfied:

(A) Thirty (30) days shall have elapsed following filing of a valid notice of
completion by Tenant for the Tenant Improvements;

(B) Building permit card with final building inspections and sign-offs and a
temporary certificate of occupancy for the Tenant Improvements and the Expansion
Space and/or the Current Premises, as applicable, has been issued by the
appropriate governmental body; and

(C) Tenant has delivered to Landlord: (i) properly executed mechanics lien
releases from all of Tenant’s contractors, agents and suppliers in compliance
with both California Civil Code Section 3262(d)(2) and either Section 3262(d)(3)
or Section 3262(d)(4), which lien releases shall be conditional with respect to
the then-requested payment amounts and unconditional with respect to payment
amounts previously disbursed by Landlord; (ii) an application and certificate
for payment (AIA form G702-1992 or equivalent) signed by Tenant’s
architect/space planner; (iii) original stamped

 

/s/JE                    

EXHIBIT B

-6-



--------------------------------------------------------------------------------

building permit plans; (iv) copy of the building permit; (v) original stamped
building permit inspection card with all final sign-offs; (vi) a reproducible
copy (in a form approved by Landlord) of the “as-built” drawings of the Tenant
Improvements; (vii) air balance reports; (viii) excess energy use calculations;
(ix) one year warranty letters from Tenant’s contractors; (x) manufacturer’s
warranties and operating instructions; and (xi) final punchlist completed and
signed off by Tenant’s architect/space planner;

(D) Landlord has determined that no work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant’s use
of such other tenant’s leased premises in the Building;

(E) The satisfaction of any other reasonable requirements or conditions, if any,
which are required or imposed by Landlord’s lender with respect to the
construction of the Tenant Improvements and for which Landlord has provided
Tenant notice upon receipt of Tenant’s first draw request; and

(F) Tenant has delivered to Landlord evidence satisfactory to Landlord that all
construction costs in excess of the Allowance have been paid for by Tenant.

Tenant agrees to pursue diligently receipt of a final certificate of occupancy
following completion of the Tenant Improvements.

(g) Books and Records. At its option, Landlord, at any time within six
(6) months after final disbursement of the Allowance to Tenant, and upon at
least ten (10) days prior written notice to Tenant, may cause an audit to be
made of Tenant’s books and records relating to Tenant’s expenditures in
connection with the construction of the Tenant Improvements. Tenant shall
maintain complete and accurate books and records in accordance with generally
accepted accounting principles of these expenditures for at least three
(3) years. Tenant shall make available to Landlord’s auditor at the Premises
within ten (10) business days following Landlord’s notice requiring the audit,
all books and records maintained by Tenant pertaining to the construction and
completion of the Tenant Improvements.

6. CONSTRUCTION OF TENANT IMPROVEMENTS. Following Landlord’s approval of the
Final Plans, Tenant’s contractor (selected as provided in Section 8(n) below)
will commence and diligently proceed with the construction of the Tenant
Improvements. Tenant shall use diligent efforts to cause its contractor to
complete the Tenant Improvements in a good and workmanlike manner in accordance
with the Final Plans and the Work Schedule. Tenant agrees to use diligent
efforts to cause construction of the Tenant Improvements to commence promptly
following the issuance of a building permit for the Tenant Improvements.
Landlord shall have the right to enter upon the Expansion Space to inspect
Tenant’s construction activities following reasonable advance notice Tenant.

7. INTENTIONALLY DELETED.

 

/s/JE                    

EXHIBIT B

-7-



--------------------------------------------------------------------------------

8. MISCELLANEOUS CONSTRUCTION COVENANTS.

(a) No Liens. Tenant shall not allow the Tenant Improvements or the Building or
any portion thereof to be subjected to any mechanic’s, materialmen’s or other
liens or encumbrances arising out of the construction of the Tenant
Improvements.

(b) Diligent Construction. Tenant will promptly, diligently and continuously
pursue construction of the Tenant Improvements to successful completion in full
compliance with the Final Plans, the Work Schedule and this Work Letter.
Landlord and Tenant shall cooperate with one another during the performance of
Tenant’s Work to effectuate such work in a timely and compatible manner.

(c) Compliance with Laws. Tenant will construct the Tenant Improvements in a
safe and lawful manner. Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or not reasonably
satisfactory to Landlord, shall be promptly repaired or replaced by Tenant at
Tenant’s expense. Notwithstanding any failure by Landlord to object to any such
Tenant Improvements, Landlord shall have no responsibility therefor.

(d) Indemnification. Subject to the terms of the Lease regarding insurance and
waiver of subrogation by the parties, Tenant hereby indemnifies and agrees to
defend and hold Landlord, the Premises and the Building harmless from and
against any and all suits, claims, actions, losses, costs or expenses of any
nature whatsoever, together with reasonable attorneys’ fees for counsel of
Landlord’s choice, arising out of or in connection with the Tenant Improvements
or the performance of Tenant’s Work (including, but not limited to, claims for
breach of warranty, worker’s compensation, personal injury or property damage,
and any materialmen’s and mechanic’s liens), except to the extent arising out of
Landlord’s gross negligence or willful misconduct.

(e) Insurance. Construction of the Tenant Improvements shall not proceed without
Tenant first acquiring workers’ compensation and commercial general liability
insurance and property damage insurance as well as “All Risks” builders’ risk
insurance, with minimum coverage of $2,000,000 or such other amount as may be
approved by Landlord in writing and issued by an insurance company reasonably
satisfactory to Landlord. In addition to the foregoing, at Landlord’s request,
Tenant shall furnish to Landlord a completion and lien indemnity bond or other
surety satisfactory to Landlord with respect to the performance of the Tenant
Improvements. Not less than thirty (30) days before commencing the construction
of the Tenant Improvements, certificates of such insurance shall be furnished to
Landlord or, if requested, the original policies thereof shall be submitted for
Landlord’s approval. All such policies shall provide that thirty (30) days prior
notice must be given to Landlord before modification, termination or
cancellation. All insurance policies maintained by Tenant pursuant to this Work
Letter shall name Landlord and any lender with an interest in the Premises as
additional insureds and comply with all of the applicable terms and provisions
of the Lease relating to insurance.

 

/s/JE                    

EXHIBIT B

-8-



--------------------------------------------------------------------------------

Tenant’s contractor shall be required to maintain the same insurance policies as
Tenant, and such policies shall name Tenant, Landlord and any lender with an
interest in the Premises as additional insureds.

(f) Construction Defects. Landlord shall have no responsibility for the Tenant
Improvements and Tenant will remedy, at Tenant’s own expense, and be responsible
for any and all defects in the Tenant Improvements that may appear during or
after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Expansion Space in general.
Tenant shall indemnify, hold harmless and reimburse Landlord for any costs or
expenses incurred by Landlord by reason of any defect in any portion of the
Tenant Improvements constructed by Tenant or Tenant’s contractor or
subcontractors, or by reason of inadequate cleanup following completion of the
Tenant Improvements. Notwithstanding the foregoing, Landlord, at Landlord’s sole
cost and expense, shall be solely responsible for the correction of, and Tenant
shall have no indemnity or other obligation with respect to, any latent or
patent defects in the Expansion Space or the Building apart from the Tenant
Improvements, unless caused and/or aggravated by, or as a result of, the Tenant
Improvements.

(g) Additional Services. If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord’s cost or at a reasonable charge if the item
involves time of Landlord’s personnel only. Electrical power and heating,
ventilation and air conditioning shall be available to Tenant during normal
business hours for construction purposes at no charge to Tenant. Tenant’s
agents, contractors, subcontractors and furniture delivery agents shall be
permitted to park at the Property at no charge to Tenant or such parties during
construction of Tenant Improvements. Landlord shall allow Tenant’s general
contractor to place a debris container in the parking lot adjacent to the
Expansion Space (in a location designated by Landlord, in its sole discretion)
for progressive debris removal during the construction of the Tenant
Improvements, free of charge.

(h) Coordination of Labor. All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to the any portion of the Property.
Nothing in this Work Letter shall, however, require Tenant to use union labor.

(i) Work in Adjacent Areas. Any work to be performed in areas adjacent to the
Expansion Space shall be performed only after obtaining Landlord’s express
written permission, which shall not be unreasonably withheld, conditioned or
delayed, and Landlord is given an opportunity to have an agent or employee of
Landlord present.

(j) HVAC Systems. Tenant agrees to be entirely responsible for the maintenance
or the balancing of any heating, ventilating or air conditioning system
installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant.

 

/s/JE                    

EXHIBIT B

-9-



--------------------------------------------------------------------------------

(k) Coordination with Lease. Nothing herein contained shall be construed as
(i) constituting Tenant as Landlord’s agent for any purpose whatsoever, or
(ii) a waiver by Landlord or Tenant of any of the terms or provisions of the
Lease. Any default by Tenant following the giving of notice and the passage of
any applicable cure period with respect to any portion of this Work Letter shall
be deemed a breach of the Lease for which Landlord shall have all the rights and
remedies as in the case of a breach of said Lease.

(l) Approval of Plans. Landlord will not check Tenant drawings for building code
compliance. Approval of the Final Plans by Landlord is not a representation that
the drawings are in compliance with the requirements of governing authorities,
and it shall be Tenant’s responsibility to meet and comply with all federal,
state, and local code requirements. Approval of the Final Plans does not
constitute assumption of responsibility by Landlord or its architect for their
accuracy, sufficiency or efficiency, and Tenant shall be solely responsible for
such matters.

(m) Tenant’s Deliveries. Tenant shall deliver to Landlord, at least five
(5) days prior to the commencement of construction of Tenant’s Work, the
following information:

(i) The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and

(ii) The date on which Tenant’s Work will commence, together with the estimated
dates of completion of Tenant’s construction and fixturing work.

(n) Qualification of Contractors. Tenant, subject to Landlord’s approval, which
approval shall not be unreasonably withheld, conditioned or delayed, shall have
the right to select (a) its own Architect for the preparation of any space
planning and/or construction documents, (b) a general contractor and/or
subcontractors (union or non-union at Tenant’s sole option) and (c) its own
project manager for the construction of the Tenant Improvements. All contractors
engaged by Tenant shall be bondable, licensed contractors, capable of performing
quality workmanship and working in harmony with Landlord’ s general contractor
and other contractors on the job, if any, all as reasonably determined by
Landlord and so as not to interfere with Landlord’s completion of Landlord’s
Work. All work shall be coordinated with general construction work on the Site,
if any.

(o) Warranties. Tenant shall cause its contractor to provide warranties for not
less than one (1) year (or such shorter time as may be customary and available
without additional expense to Tenant) against defects in workmanship, materials
and equipment, which warranties shall run to the benefit of Landlord or shall be
assignable to Landlord to the extent that Landlord is obligated to maintain any
of the improvements covered by such warranties.

(p) Landlord’s Performance of Work. Within ten (10) working days after receipt
of Landlord’s notice of Tenant’s failure to perform its obligations under this
Work Letter, if Tenant shall fail to commence to cure such failure, Landlord
shall have the right, but not the obligation, to perform, on behalf of and for
the account of Tenant, subject to reimbursement of the cost thereof by Tenant,
any and all of Tenant’s Work which Landlord determines, in its reasonable
discretion, should be performed immediately and on an emergency basis for the
best interest of the Premises including, without limitation, work which pertains
to structural components,

 

/s/JE                    

EXHIBIT B

-10-



--------------------------------------------------------------------------------

mechanical, sprinkler and general utility systems, roofing and removal of unduly
accumulated construction material and debris; provided, however, Landlord shall
use reasonable efforts to give Tenant at least ten (10) days prior notice to the
performance of any of Tenant’s Work.

(q) As-Built Drawings. Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than sixty (60) days after the completion of Tenant’s
Work. In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.

(r) Landlord Delay. The term “Landlord Delay” as used in this Work Letter shall
mean (a) any failure of Landlord to provide the access or utilization of
Building entries, loading docks, elevator service, utilities or other services
as required by this Work Letter, after written notice of such failure and the
passage of three (3) business days thereafter without cure, (b) any failure to
Landlord to approve or reasonably disapprove any items within the timeframe
required under this Work Letter, (c) any delay by Landlord in delivering the
Expansion Space or portions thereof by the date required under this Second
Amendment, and (d) any other delay caused by Landlord, or its respective agents,
contractors, employees, or servants, including Landlord’s inference with the
construction of the Tenant Improvements, after written notice from Tenant of
such failure and the passage of three (3) business days thereafter without cure
or Landlord’s failure to deliver the Expansion Space as required in this Second
Amendment. Notwithstanding the foregoing, Landlord Delays shall not include any
delays directly resulting from a Tenant Delay, or any delays which do not
actually and directly result in a delay in the substantial completion of
Tenant’s Work from the date that Tenant’s Work would otherwise be substantially
completed absent such delay. Each day of Landlord Delay shall delay by one day
the Expansion Space Commencement Date. Should any such Landlord Delay occur,
Landlord and Tenant shall execute and enter into an amendment to the Lease,
promptly following the substantial completion of Tenant’s Work in the Expansion
Space and/or the Current Premises, adjusting the Term of the Lease based upon a
final reconciliation of the Expansion Space Commencement Date in accordance with
the foregoing.

9. BUILDING SERVICES. Landlord shall not impose any direct charge to Tenant for
any kind for profit, utilities, and use of parking or elevator, overhead or any
construction or supervisory fee, in connection with the construction of the
Tenant Improvements. Landlord shall provide at no charge to Tenant commercially
reasonable quantities of HVAC and electricity usage during the construction of
the Tenant Improvements. During construction of the Tenant Improvements, and
subject to the terms of the Lease, Tenant shall provide and maintain to
Landlord’s reasonable satisfaction, temporary restroom facilities (i.e.,
portable restrooms) for use by its contractors and subcontractors, in a location
designated by Landlord. Tenant shall cause the temporary restroom facilities to
be removed upon substantial completion of the Tenant Improvements.

 

/s/JE                    

EXHIBIT B

-11-



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF DRAW REQUEST

[Tenant Letterhead]

DATE

Mr. Michael DeArmey

LBA Realty

17901 Von Karman Avenue, Suite 950

Irvine, CA 92614

 

RE: Tenant Allowance Draw Request [123 Main Street]

Dear Michael:

Please consider this letter as a request for [reimbursement] in the amount of
[$000.00] as stipulated in the Lease dated [            , 2012] for the tenant
improvements at the above referenced location from the allowance of [000.00]
which LBA made available to [Tenant] as part of the lease agreement between both
companies.

The following documents are enclosed:

 

  1. Construction Company Inc. invoice

 

  2. Unconditional Waiver and Release on Progress Payment from Construction
Company Inc. certifying receipt of funds paid by TENANT

 

Please remit the funds to our address:   LBA REALTY FUND III – COMPANY VII, LLC
  ATTN: Mr. Michael DeArmey   17901 Von Karma Avenue, Suite 950   Irvine, CA
92614

Sincerely,

TENANT

Tenant Rep

 

/s/JE                    

EXHIBIT B-1

-1-



--------------------------------------------------------------------------------

EXHIBIT C

RESERVED PARKING SPACE PLAN

 

LOGO [g398441img094.jpg]

 

/s/JE                    

EXHIBIT C

-1-